Citation Nr: 0727704	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  02-00 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for rheumatoid arthritis 
and/or inflammatory synovitis, to include as due to Agent 
Orange exposure.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

INTRODUCTION

The veteran had active service from April 1965 to April 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim for entitlement 
to service connection for rheumatoid arthritis and/or 
inflammatory synovitis, to include as due to Agent Orange 
exposure.  The Board affirmed the RO denial by a decision 
dated July 19, 2005.  The veteran appealed the July 2005 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court), which in a July 2006 Order, granted 
a July 2006 Joint Motion for Remand of the case to the Board.  
Although not specifically stated in the Court's Order, such 
Remand action serves to vacate the July 19, 2005 Board 
decision.  In response to the Court's Order, the Board, in 
December 2006, remanded the claim for further development.  
The veteran's claim is again before the Board for review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In the July 2006 Joint Motion for Remand to the Board, the 
parties agreed that the July 2005 Board decision erred in 
relying on a March 2003 VA examination and August 2003 VA 
opinion as probative evidence to deny service connection for 
the disability at issue on a non-Agent Orange presumptive 
direct incurrence basis.  It was cited that these VA clinical 
opinions only addressed whether the disability at issue was 
related to Agent Orange exposure in Vietnam on a presumptive 
service connection basis, as opposed to whether the veteran's 
rheumatoid arthritis and/or synovitis was otherwise related 
to any incident of service, to include Agent Orange exposure, 
pursuant to the analysis set forth in Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  The United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3rd 1039, 
1045 (Fed. Cir. 1994).  

While a VA examination was conducted in February 2007, 
pursuant to a December 2006 Board remand, the VA clinical 
opinion again only addressed whether the disability at issue 
was related to Agent Orange exposure in Vietnam on a 
presumptive service connection basis, and did not discuss 
whether the veteran's rheumatoid arthritis and/or synovitis 
was otherwise related to any incident of service, to include 
Agent Orange exposure, pursuant to the analysis set forth in 
Combee.  As such, the February 2007 VA opinion did not comply 
with the December 2006 Board remand.  A remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

In view of the foregoing, the case is hereby Remanded for the 
following action:

1.  Provide the claims folder to the 
examiner who conducted the February 2007 
VA examination and request that an 
opinion be provided, based on review of 
the evidence contained in the claims 
folder, to include the service medical 
records, as to whether it is at least as 
likely as not that any incident, 
complaint, laboratory or other clinical 
finding, in service is etiologically 
related to, or cannot be clinically 
dissociated from, the veteran's current 
rheumatoid arthritis and/or inflammatory 
synovitis.  A complete rationale for the 
opinion provided should be set forth.  If 
additional examination of the veteran is 
deemed necessary to provide the requested 
opinion, such examination should be 
scheduled.  If the examiner who conducted 
the February 2007 VA examination is not 
available, then the claims folder should 
be forwarded to another appropriate VA 
physician for the requested opinion.

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is advised that a failure to report for any 
scheduled examination without good cause could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2006).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).




